

115 HCON 62 IH: To urge the President to direct the United States representative to the United Nations to use the voice and vote of the United States to hold the United Nations and its member states accountable for allegations of sexual abuse and exploitation by United Nations peacekeepers.
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 62IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Ms. Tenney (for herself, Mr. Schneider, Mrs. Hartzler, and Mrs. Wagner) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONTo urge the President to direct the United States representative to the United Nations to use the
			 voice and vote of the United States to hold the United Nations and its
			 member states accountable for allegations of sexual abuse and exploitation
			 by United Nations peacekeepers.
	
 Whereas United Nations peacekeeping missions aim to establish conditions for peace and stability in countries impacted by conflict;
 Whereas United Nations peacekeepers are tasked with monitoring and observing peace processes, assisting in the implementation of peace agreements, and facilitating electoral support and development, among other things;
 Whereas United Nations peacekeepers have the sacred responsibility to protect vulnerable populations such as women and children with integrity and in accordance with established rules of engagement and applicable laws;
 Whereas over the last two decades, with bipartisan support and under administrations of both parties, the United States has used its permanent seat on the United Nations Security Council to authorize peacekeeping missions in order to promote stability abroad and safeguard United States interests;
 Whereas there are nearly 115,000 uniformed and civilian personnel currently serving on 16 missions across four continents, with the vast majority of those peacekeeping personnel serving honorably;
 Whereas a number of United Nations peacekeepers have faced allegations of sexual abuse and exploitation against local populations, including sex-trafficking, rape, and other forms of inexcusable physical and emotional abuse;
 Whereas such allegations have mainly involved women and children; Whereas a recent report by the Associated Press published on April 12, 2017, found that over the past 12 years, more than 2,000 allegations of sexual abuse and exploitation by peacekeepers have been reported with most going unpunished;
 Whereas the former Secretary General of the United Nations, Ban Ki-moon, called sexual abuse by peacekeepers a cancer in our system;
 Whereas individuals displaced by conflict are particularly vulnerable and generally reside in countries with weak institutional structures, making them more susceptible to exploitation;
 Whereas the current Secretary General of the United Nations, Antonio Guterres, has stated that the United Nation will not tolerate anyone committing or condoning sexual exploitation and abuse and has made a commitment to address the issue;
 Whereas the United Nations has taken positive steps in recent years to address the issues of sexual abuse and exploitation, such as by improving its vetting and training processes and by expediting investigations; and
 Whereas the United States, as the largest contributor of financial support to United Nations peacekeeping operations, has an obligation to hold the United Nations accountable and assist the body in addressing issues of sexual abuse and exploitation: Now, therefore, be it
	
 That Congress— (1)strongly condemns all forms of sexual abuse and exploitation perpetrated by United Nations peacekeepers;
 (2)acknowledges the early signs of progress made by the United Nations to address issues of sexual abuse and exploitation but recognizes that there is far more work to be done to enhance training, strengthen vetting, and improve investigations;
 (3)urges the President to direct the United States representative to the United Nations to use the voice and vote of the United States to confront the issue of sexual abuse and exploitation within the United Nations and to establish a clear and meaningful policy to hold troop-contributing countries accountable and to assist the body in providing victims the justice they deserve, particularly by improving the vetting and training of peacekeepers, and by strengthening investigation standards; and
 (4)urges other member states and troop-contributing countries to fully investigate allegations of sexual abuse and exploitation by peacekeepers and to take all necessary and appropriate actions to bring perpetrators to justice.
			